Habeas Corpus Denied and Opinion Filed August 7, 2014




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-01023-CV

                            IN RE CHARLES A. MILLER, Relator

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-02441-2014

                             MEMORANDUM OPINION
                          Before Justices Moseley, Fillmore, and Evans
                                  Opinion by Justice Moseley
       Before the Court is relator Charles A. Miller’s petition for writ of habeas corpus in which

he seeks discharge from confinement. The facts are known to the parties and we do not recite

them herein. The record filed by relator does not contain the reporter’s record of the hearing at

which he asserts the trial court ordered him committed or proof that relator is actually confined

or restrained. See TEX. R. APP. P. 52.3(k)(1)(D), 52.7(a). Although relator attached a website

print out that purports to show his confinement by the Collin County Sheriff’s Department, we

conclude this does not provide the proof of confinement required by rule 52. Accordingly, we

deny relator’s petition for writ of habeas corpus.


141023F.P05

                                                     /Jim Moseley/
                                                     JIM MOSELEY
                                                     JUSTICE